DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 11-20 in the reply filed on 10/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 11-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102142584 B (hereinafter CN’584 – translation attached and relied upon below).
With respect to claim 1, CN’584 teaches a battery module (Figures 1 and 3), comprising:
multiple battery cells (6), wherein each of the battery cells (6) (para. [0066]) is at least partially encased by an encasing material/(second isolating layer (8)) (para. [0049]) comprising a silicone (para. [0023]).
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. temperature, and thermal conductivity being a function of temperature) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Limitations expressed in intended use language (i.e. for a battery of a motor vehicle) is not given weight in an apparatus claim given that it does not add any structural limitation to the claim.
Regarding limitations recited in claim 2 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. time and temperature, and thermal conductivity being a function of time and temperature) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding limitations recited in claim 3 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. temperature and pressure) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
With respect to claim 4, wherein, in an immediate vicinity of the at least one battery cell having the second temperature (T2), the encasing material comprises Si-O groups and/or Si-OH groups generated by the second temperature (T2) - CN’584 teaches wherein the encasing material/(second isolating layer (8)) comprises Si-O groups/(silicon oxide) (para. [0023]) (Figures 1 and 3).
Regarding limitations recited in claim 6 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. the limit temperature (TG) of the encasing material is between 300 and 500 degrees Celsius) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
With respect to claim 8, CN’584 teaches wherein each of the battery cells (6) (Figure 1) is delimited by an upper side, a lower side, and at least one side surface, wherein the at least one side surface is covered by the encasing material (Figure 3, 8), wherein the upper side and the lower side are each not covered by the encasing material/(second isolating layer (8)) (as illustrated in Figure 1).
Regarding limitations recited in claim 11 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e.  temperature and pressure) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
With respect to claims 12-13, wherein, in an immediate vicinity of the at least one battery cell having the second temperature (T2), the encasing material comprises Si-O groups and/or Si-OH groups generated by the second temperature (T2) - CN’584 teaches wherein the encasing material/(second isolating layer (8)) comprises Si-O groups/(silicon oxide) (para. [0023]) (Figures 1 and 3).

Regarding limitations recited in claims 17-20 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. the limit temperature (TG) of the encasing material is between 300 and 500 degrees Celsius) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102142584 B (hereinafter CN’584 – translation attached and relied upon below).
With respect to claims 5 and 14-16, wherein, proceeding from a contact surface with the at least one battery cell having the second temperature (T2), the encasing material forms a covering layer having the second thermal conductivity (L2) with a layer thickness (d) of maximum 1.5 millimeters - CN’581 teaches wherein the thickness of the second isolating layer (8) is between 0.1-5 cm (para. [0022]) (0.1 cm = 1 mm) which overlaps with the instantly claimed range of a maximum of 1.5 millimeters.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102142584 B (hereinafter CN’584 – translation attached and relied upon below), as applied to claim 1 above, and further in view of Lee et al. (US 11,038,226 B2).
With respect to claim 7, CN’584 discloses all claim limitations as set forth above but fails to teach wherein the encasing material/(isolation layer (8)) has multiple hollow bodies encased by the silicone with a volume proportion between 70 and 90 percent.  Lee teaches a battery module comprising silicon insulation (Figure 2, 20) inserted between adjacent battery cells (10), wherein the insulation has multiple hollow bodies/pores encased by the silicone with a volume proportion between 70 and 90 percent in order to provide an optimal heat insulation material (col. 4, lines 56-63) – the claimed volume proportion is a result effective variable because it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to optimize the volume proportion of the pores in CN’584 in order to arrive at the desired insulation property.
With respect to claim 9, CN’584 discloses all claim limitations as set forth above but fails to teach a motor vehicle with a battery, comprising a battery module according to claim 1.  Lee teaches the use of battery modules in electric vehicles (col. 1, lines 25-28) in order to provide a portable source of power.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to use the battery module of CN’584 in a motor vehicle, as taught by Lee, in order to provide a portable source of power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							11/4/2022Primary Examiner, Art Unit 1725